No. 96-1190


Sharon Putman; Joann Lee;   *
                                      *
                   Appellants;        *
                                      *
         v.                           * Appeal from the United States
                                      * District Court for the
Unknown Smith, St. Louis    *   Eastern District of Missouri.
County Police Officer DSN   *
2116; St. Louis County;                  *
                                         *
                   Appellees.            *



                     Submitted:     September 12, 1996

                     Filed:     October 28, 1996


Before LOKEN, HEANEY, and JOHN R. GIBSON, Circuit Judges.



HEANEY, Circuit Judge.


     Sharon Putman and Joann Lee appeal from the district court's grant
of judgment as a matter of law to the appellees, a police officer, a towing
company, and St. Louis County, in this 42 U.S.C. § 1983 action.            We affirm
in part and reverse in part.


                                      I.


     Considering   the   evidence   in       the    light   most   favorable   to   the
appellants,1 the evidence established that Putman and Lee jointly owned a
1982 Lincoln Continental automobile.               On January 5, 1990, Lee was a
passenger in the car when St. Louis County police officer Larry Smith
stopped the car for expired license plates.            During a




     1
      Appellees' motion to modify the record on appeal is granted.
search of the car, Officer Smith found a partially burnt, hand-rolled
marijuana cigarette.       Smith seized the car pursuant to the Missouri
Criminal Activity Forfeiture Act (CAFA), Mo. Rev. Stat. §§ 513.600-513.653
(1986),    and in accordance with a St. Louis County policy of "zero
tolerance" then in effect.      Under the county's zero-tolerance policy, a
police officer who encountered a vehicle containing any quantity of
suspected drugs was instructed to seize the car for forfeiture and to
arrest the car's occupants.      Lee was arrested and cited for violations
related to expired license plates and vehicle inspection.


     Although the CAFA contains specific provisions to facilitate either
the prompt initiation of forfeiture proceedings or the timely return of
property,2 as the district court characterized it, "something happened" to
the appellants' car.     Despite the fact that the county neither filed drug
charges against Lee nor initiated forfeiture proceedings against the car,
the car remained under a police hold for more than two years.    During that
time, Putman repeatedly attempted to locate the appellants' car without
success.    On March 3, 1992, the prosecutor's office formally advised St.
Louis County Police of its decision to decline forfeiture of the car and
instructed the police to notify the car's owner and to arrange for the
return of the vehicle.    Six months later, on September 15, 1992, the police
department sent Lee a letter advising her that she could pick up the car
at a specified towing




      2
      At the time the car was seized, the CAFA provided that the
seizing officer was required to report the seizure to the county
prosecutor's office within three days.           Mo. Rev. Stat.
§513.607.5(2) (1986). The prosecutor, in turn, was given five days
after the receipt of notice of seizure in which to file a petition
for forfeiture.   Id.   The Missouri courts have held that these
forfeiture time limitations are mandatory and must be strictly
construed. See, e.g., State v. Eberenz, 805 S.W.2d 359, 362 (Mo.
Ct. App. 1991)

                                       2
company.3   When Putman called to retrieve the car from the towing company,
she was told that the car was not there.   The following month, Lee received
a letter from the Missouri Department of Revenue informing her that the car
was in the possession of a different towing company and that title to the
car would transfer over to the towing company unless she made immediate
arrangements to pay $1,500 in towing and storage costs.      Putman and Lee
subsequently learned that the storage fees actually amounted to $4,000.
On December 30, 1992, the towing company obtained title to the car.


      Putman and Lee brought this action in federal district court under
42 U.S.C. § 1983 against the police officer who seized the car, the towing
company that obtained title, and St. Louis County alleging that they
deprived appellants of their property under color of law without due
process in violation of the Fourteenth Amendment.     After Putman and Lee
presented their case to a jury, the court granted the appellees' motion for
judgment as a matter of law.     With respect to Officer Smith, the court
determined that appellants presented no evidence from which the jury could
conclude that he violated appellants' due process rights either by stopping
the car or by the manner in which he conducted the seizure.    With respect
to the county's liability, the court determined that there




      3
       In substance, the letter provided:

      Due to a recent change in policy at the St. Louis
      County   Prosecuting   Attorney's   Office,  this
      Department has been directed to release the hold
      and return to the owner certain properties which
      had been seized pursuant to Missouri law.

      The St. Louis County Prosecuting Attorney's Office
      advised the St. Louis County Police Department
      these seizures were both proper and legal.
      However, due to the cost of litigation and change
      in policy, the property will not be subject to
      forfeiture action.

(Appellees' App. at 34 (emphasis added).)

                                     3
was insufficient evidence that the St. Louis County had a policy to deprive
appellants of their property without due process.   The court also concluded
that, as a matter of law, the appellants had an adequate post-deprivation
remedy in state court to regain possession of their vehicle.      Thus, the
court agreed with the county that appellants' section 1983 claim failed as
a matter of law under the Parratt/Hudson doctrine.4


                                    II.


     We review the granting of a motion for judgment as a matter of law
by applying the same standard as the district court:   Judgment as a matter
of law is appropriate where, resolving all factual disputes in favor of the
nonmoving party, the nonmoving party presents insufficient evidence to
support a favorable jury verdict.   Abbott v. City of Crocker, Mo., 30 F.3d
994, 997 (8th Cir. 1994).    We will reverse the decision if reasonable
jurors might differ as to the conclusions that could be drawn from the
evidence presented to the district court.    Swanson v. White Consolidated
Indus., Inc., 30 F.3d 971, 973 (8th Cir. 1994).


     We agree with the court that appellants failed to present evidence
from which a reasonable jury could conclude that either the police officer
or the towing company violated their due process rights.   No party contests
the validity of the initial traffic stop or subsequent search of the car.
Appellants' primary claim against




     4
      Under the Parratt/Hudson doctrine, a state actor's random and
unauthorized deprivation of a plaintiff's property does not result
in a violation of procedural due process rights if the state
provides an adequate post-deprivation remedy.        See Hudson v.
Palmer, 468 U.S. 517, 529-37 (1984); Parratt v. Taylor, 451 U.S.
527, 535-45 (1981), overruled in part on other grounds, Daniels v.
Williams, 474 U.S. 327 (1986); see also Zinermon v. Burch, 494 U.S.
113, 128-32 (1990) (explaining that the rationale behind the
Parratt/Hudson doctrine is that states could not predict and
therefore could not be expected to safeguard against random and
unauthorized deprivations through pre-deprivation processes).

                                     4
Officer Smith is that he failed to notify the prosecutor's office directly
about the seizure.       Instead, the officer followed the department's protocol
whereby the officer promptly files an oral report to a computer operator
with instructions to notify the police department's drug unit; the computer
operator generates a written report which is forwarded to the drug unit
which, in turn, notifies the prosecutor's office about the seizure.                   We
agree       with   the   district   court       that   Officer     Smith   did   nothing
unconstitutional.        Despite the fact that this reporting procedure deviates
slightly from the technical directives of the CAFA,5 section 1983 liability
must rest on something more than the mere fact that the officer promptly
reported the seizure to the proper authority through an indirect means.
With respect to the towing company, nothing in the record can establish its
liability under section 1983 for any deprivation the appellants suffered
in this situation.


        In contrast, we believe that the appellants presented sufficient
evidence from which the jury could find liability on the part of St. Louis
County.      Specifically, the evidence permits a finding that the deprivation
the appellants suffered was not random and unauthorized, but rather a
foreseeable consequence of the county's zero-tolerance seizure policy.
Detective Robert Kenney of the St. Louis County Drug Enforcement Bureau
testified about the county's policy of seizing all vehicles from which
police recovered any quantity of suspected drugs.                He described the large
volume of



        5
         The CAFA, in relevant part, provides:

        Seizure may be affected by a law enforcement
        officer authorized to enforce the criminal laws of
        this state . . . if the seizure is incident to a
        lawful arrest, search, or inspection and the
        officer has probable cause to believe the property
        is subject to forfeiture and will be lost or
        destroyed if not seized. Within three days of the
        date of seizure, such seizure shall be reported by
        said officer to the prosecuting attorney of the
        county in which seizure is effected . . . .

Mo. Rev. Stat. § 513.607.5(2) (1986) (emphasis added).

                                            5
forfeiture cases forwarded to the prosecutor's office and estimated that
his office received as many as a thousand telephone calls each week from
property owners seeking the return of their seized property.   Kenney knew
of no coordination between the police department and the prosecutor's
office to verify that seizure reports were properly forwarded to the
prosecutor's office and that forfeiture decisions were properly relayed
back to the police.6   Putman and Lee testified about their unsuccessful
efforts to locate their car and procure its return.    The jury was also
presented with evidence of the county's prolonged delay in releasing the
hold on the car as well as the untimely and inaccurate correspondence to
Putman and Lee.   In short, appellants presented enough evidence for the
jury to conclude that their deprivation of property was foreseeable in
light of the county's zero-tolerance policy that so overwhelmed the
county's seizure and forfeiture processes.   Our determination that there
was sufficient evidence to conclude that the county's misconduct was not
random and unauthorized makes it unnecessary for us to decide whether the
state afforded the appellants an adequate post-deprivation remedy.




       6
        A 1993 amendment    to the CAFA suggests that the Missouri
legislature recognized       that some type of coordination or
accountability, necessary   to protect individual rights, was missing
from the system.      The   law now includes an annual reporting
requirement:

     The prosecuting attorney . . . to whom the seizure
     is reported [by law enforcement] shall report
     annually . . . all seizures.     Such report shall
     include the date, time, and place of seizure, the
     property seized, the estimated value of the
     property seized, the person or persons from whom
     the property was seized, the criminal charges
     filed, and the disposition of the seizure,
     forfeiture and criminal actions. The reports shall
     be made to the director of the Missouri department
     of public safety and shall be considered open
     record.

Mo. Rev. Stat. § 513.607.7 (1994).

                                    6
                                          III.


     In sum, we hold that the district court properly granted judgment as
a matter of law to Officer Smith and the towing company.           The court erred,
however, in granting the same relief to the county.          Putman and Lee present
enough evidence from which the jury could conclude that St. Louis County
deprived them of their property without due process of law in violation of
the Fourteenth Amendment.     The evidence supported a finding that the acts
attributable   to   the   county   were    more   than   random   and   unauthorized.
Accordingly, we affirm in part, reverse in part, and remand to the district
court with instructions to allow this action under 42 U.S.C. § 1983 to
proceed against St. Louis County.


     A true copy.


         Attest:


               CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           7